Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	 The following changes to the drawings are noted by the examiner and in order to avoid abandonment of the application, applicant must make these above drawing changes.
It appears Figs. 3A and 3B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: Claims 1-14 (and method claim 15 as well since the method of providing filament tufts of method claim 15 uses the tuft picker of claim 1) are allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations of claim 1, in particular, a tuft picker comprising a picking part comprising at least one picker eye with an opening in a working surface of the picking part and a bottom opposite to the opening; a first cover tool and a second cover tool which are spaced from one another by the picking part, wherein each of the first and second cover tools comprises a hook is connected by a spacer to a main body, wherein the cover tools are movable relative to the picker eye from a first position to a second position, wherein the hooks .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Boucherie, Dorflinger and Steinebrunner are pertinent to various tuft picker arrangements.


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270.  The examiner can normally be reached on M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






							/RANDALL E CHIN/                                                                                   Primary Examiner, Art Unit 3723